DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 25 May 2021 has been entered, leaving claims 2-20 pending.

Election/Restrictions
While the election of Species A2 and B4 in the response filed on 25 May 2021 is acknowledged, the pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 26 February 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J. Ims on 02 July 2021.

The application has been amended as follows: 

2. (Currently Amended)	A method of printing a hollow part with a robotic additive manufacturing system, the method comprising:
extruding thermoplastic material onto a build platform movable in at least two degrees of freedom, the extruding performed in a helical pattern along a continuous 3D tool path with an extruder mounted on a robotic arm[ so as to[ near-net, elongated hollow member having a length and a diameter following a complex curvature; and
orienting the hollow member during said printing by moving the build platform in more than one degree of freedom based on a geometry of the hollow member, wherein the movement of the build platform and[ a movement of the robotic arm are synchronized to print the[ hollow member to comprise overhanging or free-space segments without support structures.  

3. (Currently Amended)	The method of claim 2, wherein the diameter of the hollow member[ is substantially constant[

4. (Rejoined, Currently Amended)	The method of claim 3, wherein the hollow member[ comprises a substantially straight portion along the length.

5. (Currently Amended)	The method of claim 3, wherein the hollow member comprises[ a substantially straight portion and[ a curved portion.

6. (Rejoined, Currently Amended)	The method of claim[ 2, wherein the hollow member has a plurality of segments[ extending in different directions along the length.

7. (Rejoined, Currently Amended)	The method of claim 6, wherein the hollow member is substantially straight along[ one of the segments.

8. (Rejoined, Currently Amended)	The method of claim 6, wherein[ of the segments is substantially straight[ of the segments is curved[

9. (Currently Amended)	The method of claim[ 2, wherein the thermoplastic material comprises a filled thermoplastic material.

10. (Currently Amended)	The method of claim[ 2, wherein the thermoplastic material comprises a thermoplastic material filled with carbon fiber.

11. (Currently Amended)	The method of claim[ 2, and further comprising rotating the build platform while extruding the thermoplastic material.

12. (Currently Amended)	The method of claim 11, wherein the build[ platform rotates[ about a vertical z-axis and increments along the z-axis as the material is extruded in the helical pattern[

13. (Currently Amended)	The method of claim 12,[ic arm during said orienting.


printing a near-net, elongated hollow member having a length and a diameter following a complex curvature by extruding thermoplastic material onto a build platform movable in at least two degrees of freedom, the extruding performed along a first 3D tool path in a continuous helical pattern with an extruder mounted on a robotic arm; 
conformally printing a second member onto the hollow member by extruding thermoplastic material onto a surface of the hollow member along a second 3D tool path, wherein the second 3D toolpath[ follows a contact edge[ between the second member and the hollow member; and
orienting the hollow member during said printing and conformal printing by moving the build platform based on a geometry of the hollow member and the second member, wherein the movement of the build platform and[ a movement of the robotic arm are synchronized to print the[ hollow member to comprise overhanging or free-space segments without support structures.  

16. (Currently Amended)	The method of claim 14, wherein the hollow member is a tubular member[

17. (Currently Amended)	The method of claim 14, and further comprising printing a third member of the part by extruding thermoplastic material along planar tool paths, the hollow member being formed in contact with the third member.

18. (Currently Amended)	The method of claim 14, and further comprising locally pre-heating a portion of the surface of the hollow member along the second 3D tool path prior to said extruding of thermoplastic material on that portion of the hollow member.

19. (Currently Amended)	The method of claim 14, wherein the hollow part is a[

ic arm during said orienting.

21. (New)	The method of claim 2, wherein the hollow member is substantially S-shaped.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to utilize additive manufacturing to form a hollow member, to perform additive manufacturing utilizing an extruder mounted a robotic arm in addition to a build platform movable in more than one degree of freedom, and to utilize additive manufacturing to form an object comprising overhanging portions without support structures, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby extruding is performed as claimed, including in the claimed helical pattern along the claimed continuous tool path so as to print a near-net, elongated hollow member having a length and diameter following a complex curvature, and whereby the claimed orienting is performed during said printing, including by moving the build platform as claimed, with movement of the build platform and robotic arm being synchronized to print the hollow member to comprise overhanging or free-space segments without support structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742